Citation Nr: 0517250	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  03-22 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether a rating decision in October 1971, which denied 
entitlement to service connection for a back disorder, 
involved clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from April 1, 1970, to March 19, 1971.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in April 2003 by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

On May 5, 2005, the veteran appeared and testified at an 
electronic (videoconference) hearing before the undersigned 
Veterans Law Judge.  A transcript of that hearing is of 
record.  

FINDING OF FACT

An October 1971 rating decision, which denied entitlement to 
service connection for a back disorder, was supported by 
evidence then of record and was consistent with the law and 
regulations then in effect.


CONCLUSION OF LAW

An October 1971 rating decision, which denied entitlement to 
service connection for a back disorder, was not clearly and 
unmistakably erroneous and cannot be revised or reversed 
based on CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. 
§ 3.105(a) (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  The United States Court of Appeals 
for Veterans Claims (Court) has mandated that VA ensure 
strict compliance with the provisions of the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  However, 
the Court has held that the VCAA does not apply to CUE 
claims, see Livesay v. Principi, 15 Vet. App. 165 (2001) (en 
banc), and so the VCAA and its implementing regulations are 
not applicable to the veteran's appeal.

II. Legal Criteria

A.  Service Connection   

For disability resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
pre-existing injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service, during a 
period of war, the United States will pay to any veteran thus 
disabled and who was discharged or released under conditions 
other than dishonorable from the period of service in which 
said injury or disease was aggravated, compensation as 
provided by law, but no compensation shall be paid if the 
disability is the result of the veteran's own willful 
misconduct.  38 U.S.C. § 310 (1970).  

For the purposes of 38 U.S.C. § 310, every veteran shall be 
taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C. § 311 (1970).

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there has been an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C. § 311 (1970).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
pre-existing such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, for which he seeks service 
connection must be considered on the basis of  the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the Veterans Administration to 
administer the law under a broad and liberal interpretation 
consistent with the facts in each individual case.  38 C.F.R. 
§ 3.303(a) (1970).  

Preservice disabilities noted in service.  There are medical 
principles so universally recognized as to constitute fact 
(clear and unmistakable proof), and when in accordance with 
these principles existence of a disability prior to service 
is established, no additional or confirmatory evidence is 
necessary.  Consequently with notation or discovery during 
service of such residual conditions (scars; fibrosis of the 
lungs; atrophies following disease of the central or 
peripheral nervous system; healed fractures; absent, 
displaced or resected parts of organs; supernumerary parts; 
congenital malformations or hemorrhoidal tags or tabs, etc.) 
with no evidence of the pertinent antecedent disease or 
injury during service the conclusion must be that they pre-
existed service.  Similarly, manifestation of lesions or 
symptoms of chronic disease from date of enlistment, or so 
close thereto that the disease could not have originated in 
so short a period will establish pre-service existence 
thereof.  38 C.F.R. § 3.303(c) (1970).

Direct service connection; wartime and peacetime
(a) General.  The basic considerations relating to service 
connection are stated in 38 C.F.R. § 3.303.  The criteria in 
this section apply only to disabilities which may have 
resulted from service in a period of war rendered on or after 
February 1, 1955.  
(b) Presumption of soundness.  The veteran will be considered 
to have been in sound condition when examined, accepted and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted (38 U.S.C. 311; Public Law 89-358).
(1) History of pre-service existence of conditions recorded 
at the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.
(2) History conforming to accepted medical principles should 
be given due consideration, in conjunction with basic 
clinical data, and be accorded probative value consistent 
with accepted medical and evidentiary principles in relation 
to value consistent with accepted medical evidence relating 
to incurrence, symptoms and course of the injury or disease, 
including official or other records made prior to, during or 
subsequent to service, together with all other lay and 
medical evidence concerning the inception, development and 
manifestations of the particular condition will be taken into 
account.
(3) Signed statements of veterans relating to the origin, or 
incurrence of any disease or injury made in service, if 
against his own interest is of no force and effect if other 
data do not establish the fact.  Other evidence will be 
considered as though such statement were not of record.  (10 
U.S.C. 1219)
(c) Development.  The development of evidence in connection 
with claims for service connection will be accomplished when 
deemed necessary but it should not be undertaken when 
evidence present is sufficient for this determination.  
38 C.F.R. § 3.304 (1970).

Aggravation of pre-service disability
(a) General.  A pre-existing injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  (38 U.S.C. 353).
(b) War service.  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  This includes medical principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.
(1) The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service.
(2) Due regard will be given the places, types and 
circumstances of service and particular consideration will be 
accorded combat duty  and other hardships of service.  The 
development of symptomatic manifestations of a pre-existing 
disease or injury following action with the enemy or 
following a status as a prisoner of war will establish 
aggravation of a disability.  (38 U.S.C. 354).  38 C.F.R. 
§ 3.306 (1970).

B.  CUE

Clear and unmistakable error (CUE) is special type of error; 
it is an error which the claimant alleges was made in a prior 
rating decision which the claimant did not appeal within the 
one-year time limit for filing an appeal to the Board.  
38 U.S.C.A. §§ 5109A, 7105(b)(1), (c); 38 C.F.R. § 3.105(a).  
In analyzing whether a rating decision is fatally flawed, it 
is important to keep in mind the meaning of CUE.  The 
applicable regulation provides that previous determinations 
which were final and binding will be accepted as correct in 
the absence of clear and unmistakable error.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  38 C.F.R. § 3.105(a) (2004).  

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior determination:  (1) Either 
the correct facts, as they were known at the time, were not 
before the adjudicator (that is, more than a simple 
disagreement as to how the facts were later evaluated), or 
the statutory or regulatory provisions extant at that time 
were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made"; and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc).  

The Court has also stated that CUE is a very specific and 
rare kind of "error."  It is the kind of error of fact or 
law that, when called to the attention of later reviewers, 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. 
App. 40, 43-4 (1993), citing Russell v. Principi, 3 Vet. App. 
at 313 (1992) (en banc) (emphasis in the original).

III. Factual Background

At the time of the rating decision in October 1971, the 
record included the veteran's service medical records and his 
claim for VA disability compensation.

The veteran's service medical records showed that, in a 
report of medical history for enlistment in February 1970, 
the veteran denied having or ever having had back trouble of 
any kind or a bone, joint, or other deformity.  At a medical 
examination for enlistment in February 1970, no disqualifying 
defects were found.  The veteran's spine and other 
musculoskeletal system was evaluated as normal.  

The veteran's service medical records also revealed that, on 
April 7, 1970, his seventh day of active duty, the veteran 
complained of back pain.  He was asked if he had injured his 
back, and he stated that he could not recall any back injury 
at that time.  When the veteran was seen at the medical 
department of the Marine Corps Recruit Depot on April 29, 
1970, it was noted that he was complaining of back pain and 
that he "has been here repeatedly for same".  A physical 
examination was negative.  An X-ray of the veteran's 
lumbosacral spine was found to show anterior wedging of L-1, 
which was old and probably secondary to old trauma; there was 
also spina bifida occulta of S-1.  The next day, April 30, 
1970, the veteran was evaluated by a physician and the 
impression was L-S [lumbosacral] strain.  When he was seen on 
May 11, 1970, the veteran had some backache, and a 
prescription for medication for his lower back pain was 
refilled.

Subsequently for the balance of his active service, the 
veteran continued to complain of low back pain.  When he was 
seen for low back pain in November 1970, the veteran stated 
that his pains were not related to activity and he said that 
he had injured his back in 1967.  

The veteran was evaluated for his complaints of low back pain 
by a service department orthopedic specialist in early 
December 1970.  The veteran gave a history of back pain since 
having a bicycle accident in 1966 when he fell and struck his 
mid low back.  He indicated that: he had had intermittent 
back pain for some time; the previous year, 1969, while 
walking he began to have more pain; the pain lasted for 
longer periods of time and became more intense; the pain went 
away January-March 1970 but since then had been more or less 
constant; his back pain was more severe in the early mornings 
and somewhat better during the day; and the pain seemed to be 
more severe again toward evening.  On physical examination, 
the veteran had paraspinal muscle spasm centered about L1-2 
on the right.  Range of motion was full. The veteran had a 
slight lumbosacral lateral list when bending forward.  He had 
pain on percussion over muscle mass, but none at mid-line.  
Straight leg raising was negative.  Motor, sensory, and deep 
tendon reflexes were normal.  An X-ray showed an old, mild, 
compression fracture at L-1.  The examining orthopedic 
specialist recommended that the veteran continue with his 
exercise program and taking Valium on an as needed basis for 
two or three months and that, if he then was still 
significantly symptomatic, undergo an EPTE [existed prior to 
entrance] medical board at the dispensary level.

The veteran continued to experience back pain, and a medical 
board was convened.  In their March 9, 1971, report, the 
medical board noted that at the time of his enlistment 
examination in February 1970 the veteran had not mentioned 
that prior to service in 1966 at age 15 years he had 
sustained a compression fracture of the first lumbar 
vertebra.  The medical board recommended that the veteran be 
discharged from the Marine Corps with the diagnosis of old 
compression fracture, L-1, with chronic low back pain, 
without service aggravation.  The medical board made the 
following findings concerning the veteran's back disability: 
the back disability was not incurred in line of duty and was 
not due to the veteran's own misconduct; the back disability 
existed prior to entry and was not aggravated by service; the 
veteran was unfit for duty; his back disability might be 
permanent; and the veteran should be discharged due to 
physical disability.  The veteran waived his right to a 
hearing on the medical board's findings.  As noted above in 
the Introduction, the veteran was discharged from active 
service on March 19, 1971.  

On his VA Form 21-526, Veteran's Application for Compensation 
or Pension, received in August 1971, the veteran stated that 
the nature of sicknesses, diseases or injuries for which the 
claim was made was, "Back condition 1970 Condition 
aggravated in service due to physical requirements The 
condition is worsening progressively."

The decision section of the RO's October 1971 rating 
decision, which denied entitlement to service connection for 
a back disorder, stated: "Evidence of record clearly shows 
that the veteran's back condition pre-existed service and in 
the absence of any evidence of record in service of any 
increase or additional disability aggravation of the pre-
existing back condition is not demonstrated."  

IV. Analysis

Upon a careful review of the record in this case, the Board 
first notes that, after the veteran did not disclose his 
history of a pre-service low back injury, no defect or 
disorder of the back was noted at his examination for 
enlistment in February 1970.  (An X-ray of the veteran's 
lumbosacral spine, which likely would have revealed his old 
compression fracture of L-1, was not performed as part of his 
enlistment examination.)  A back disorder not having been 
noted at service entrance, the veteran was, therefore, 
entitled to a presumption that his back was in sound 
condition at that time.  See 38 U.S.C. § 311 (1970); 
 38 C.F.R. § 3.304(b) (1970).  

The Board next finds that, in the October 1971 rating 
decision, the RO implicitly found that in the veteran's case 
the presumption of soundness had been rebutted.  The RO also 
found in the October 1971 rating decision that the veteran's 
back disorder which pre-existed his active service did not 
increase in severity in service.  By so finding, the RO 
determined that the veteran was not entitled to the 
presumption of aggravation.  The Board notes that the 
veteran's CUE claim necessarily includes claims that the RO's 
findings that, first,  the presumption of soundness was 
rebutted and, second, that his pre-existing back disorder did 
not increase in severity during his active service, both 
involved CUE.  The Board will discuss those two contentions 
by the appellant below.

With regard to the presumption of soundness, not only does 
the record show that the veteran told service department 
physicians several times that he had sustained an injury to 
his back as a teenager several years before entering service 
in April 1970, an X-ray of the veteran's lumbosacral spine 
taken on April 29, 1970, less than a month after the veteran 
entered military service, was found to show anterior wedging 
of L-1, which was, according to the radiologist, old and 
probably secondary to old trauma.  Later, an X-ray taken in 
November 1970 was found by an orthopedic specialist to show 
an old, mild, compression fracture at L-1.  The Board finds 
that these X-rays in service along with the history which the 
veteran provided in service of a back injury in a bicycle 
accident several years before service constituted sufficient 
evidence that the veteran had a back disorder which pre-
existed his active service, especially in view of the fact 
that the veteran did not contend in service and does not 
contend now that he had any injury to his back while he was 
on active duty.  See 38 C.F.R. § 3.303(c) (1970) (the 
conclusion must be that a residual condition pre-existed 
service when there is a discovery in service of a healed 
fracture with no evidence of injury during service).  Thus, 
the presumption of the soundness of the veteran's back at 
service entrance was rebutted by obvious or manifest 
evidence, and the RO's finding that the presumption of 
soundness at service entrance had been rebutted did not 
involve any error, much less CUE.  See 38 U.S.C. § 311 
(1970); 38 C.F.R. § 3.304(b) (1970).  

With regard to the RO's finding that the veteran was not 
entitled to the presumption of aggravation because his back 
disorder which pre-existed service did not increase in 
severity in service, the Board notes that the RO accepted the 
finding of the medical board in the veteran's case, which 
found that there was no aggravation in service of the 
veteran's pre-existing back disorder.  The medical board's 
finding of no aggravation was supported by information in the 
veteran's service medical records which included a complaint 
of low back pain by the veteran on his seventh day of active 
duty with the veteran's statement that he had not injured his 
back in service and a history of years of pre-service low 
back pain which the veteran related to the orthopedic 
specialist who examined him in November 1970.  This evidence, 
when coupled with the undisputed fact that the veteran did 
not injure his back while on active duty, was, the Board 
finds, sufficient evidence to support the RO's finding that 
the veteran's pre-existing back disorder was not aggravated 
in service so that it simply cannot be said that a reasonable 
mind could not reach the conclusion which the RO did in 
October 1971 to deny the veteran's service connection claim.  
See 38 U.S.C. § 353 (1970); 38 C.F.R. § 3.306 (1970).  So, if 
reasonable minds might have differed in October 1971 on the 
question of whether the veteran's pre-existing back disorder 
increased in severity during his active service from April 
1970 to March 1971, under the Court's holding in Fugo, the 
rating decision in October 1971 could not have involved CUE.  
On that basis, the Board must conclude that the rating 
decision in October 1971, which denied entitlement to service 
connection for a back disorder, did not involve CUE and that 
this appeal must be denied.  See 38 C.F.R. § 3.105(a) (2004).

Finally, the Board notes that the veteran's representative 
cited several decisions by the Court concerning the meaning 
of aggravation of a pre-existing disability in service in 
argument in support of the appeal.  However, a CUE claim must 
be decided on the law as it was at the time of the rating 
decision being collaterally attacked.  See Damrel, supra.  
The Court was not in existence in October 1971 and, 
therefore, its decisions concerning the meaning of 
aggravation of a pre-existing disability in service are not 
relevant to this appeal.

ORDER

A rating decision in October 1971, which denied entitlement 
to service connection for a back disorder not having involved 
clear and unmistakable error, the appeal is denied.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


